[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE APPLICATION TO VACATE ARBITRATION AWARD
The award conforms to the submission.
Under the collective bargaining agreement the arbitrator was to decide whether an issue was arbitrable. Article 14 § 9(a). In this case he decided it was not arbitrable.
The plaintiff has not shown any reason to impeach the award.
Plaintiff has not shown any unconstitutionality or violation of public policy in the award. Nor has it shown any violation of statute under C.G.S. § 52-418.
Plaintiff urges this court "to substitute its own judgment for that of the arbitrator." The court has considered that suggestion and decided that if it were to decide the issue de CT Page 12507 novo the result would be the same. Of course, the facts here do not permit such a substitution.
Plaintiff has failed to sustain its burden of proof. MilfordEmployees Assn. v. Milford, 179 Conn. 678, 683.
The application is denied.
N. O'Neill, J.